NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IRENE BRIGGS,
Petiti0n.er,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0nclent.
2012-3023 -
Petition for review of the Merit Systems Protecti0n
Board in case no. PH0843110006-I-1.
ON MOTION
ORDER
Irene Briggs moves for leave to proceed in forma pau-
peris.
Upon consideration thereof
IT ls 0RDERED THAT:

BRIGGS V. OPM
2
The motion for leave to proceed in forma pauperis is
granted
NOV 142l111
Date
cci Irene Briggs
Jeanne E. Davidson, Esq.
s20
FOR THE COURT
lsi J an Horba1y
J an Horba1y
C1erk
FE ED
v.s.c0uR1 o|FAP EALs FOR
11-ls FEnERAL dawson
nov 14 2011
JAN HDRBAL¥
CLERK